Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 15-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meistrell et al (US 2008/0301861) in view of Covington Jr. (US 5,829,059) and Schaye (US 2,622,248). The device of Meistrell et al discloses, 

With respect to claim 1, an article of apparel for an upper torso of a wearer, the article of apparel comprising:
A torso (11)  portion comprising a front aspect and a back aspect that together

a first sleeve extending from the first arm opening and a second sleeve extending from the second arm opening (Figure 1);
A first tensioning mechanism (33)  extending circumferentially around the torso
Portion and affixed thereto, the first tensioning mechanism positioned parallel to
The waist opening;
a second tensioning mechanism (35) extending circumferentially around the
torso portion and affixed thereto (Figure 1) , the second tensioning mechanism positioned inferior and parallel to the first tensioning mechanism (Figure 1) , the second tensioning mechanism spaced apart from the first tensioning mechanism by a predetermined distance (Figure 1) ;
a first slider mechanism (13) with a first slider pull  (Figure 1),

the device of Meistrell Jr et al. substantially discloses the claimed invention but is lacking a first and second slide mechanism in the arrangement recited by applicant. 
The device of Covington Jr. discloses,   a first slider mechanism (10, 12) with a first slider pull (16), the first slider mechanism having a first stop area (where zippers 16 meet) and a second stop (at 13), the first stop positioned inferior to the neckline opening at a front midline of the article of apparel (Figure 3), the second stop area positioned Adjacent to the first arm opening (13), wherein the first slider mechanism is transitioned from a first closed position to a first open position by moving the first slider pull away from the neckline opening and toward the first arm opening (see Figure 2); and

The device of Covington Jr. substantially discloses the clamed invention but is silent with respect to the stops recited.  The device of Schaye discloses a first stop (72) aligned with first zipper and a centrally located second stop (edge of 0, Figure 1), a third centrally located on the second zipper (opposite edge of o) and a fourth stop (80).  In combination the stops of Schaye would be in the positions recited by applicant.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the zipper stops taught by Schaye in order to provide complete separation of the slide fastener for ease of donning the garment (Column 3, lines 1-20). 

With respect to claim 2, wherein the second tensioning mechanism (Miestrall 35) is coincident with at least a portion of the waist opening (Figure 1).


torso portion between the first tensioning mechanism and the second tensioning mechanism, in combination the pockets of Covington Jr. are located between the first and second tensioning mechanism. 

With respect to claim 8, wherein when the first slider mechanism (16) is in the first closed position and the second slider mechanism is in the second closed position, the first slider pull abuts the second slider pull (Figure 3).

With respect to claim 9, wherein the second stop (72 Schaye) of the first slider mechanism is positioned on the first sleeve (in combination) and the fourth stop  (80) of the second slider mechanism is positioned on the second sleeve (in combination). 

With respect to claim 10, the article of apparel comprising: The device of 
a torso portion (11) comprising a front aspect and a back aspect that together
define at least a neckline opening (at the neck) , a waist opening (opening surrounding a waist) , a first arm opening, and a second arm opening (Figure 1, 15). 
a tensioning mechanism  (33) extending circumferentially around the torso
portion and affixed thereto (Figure 1), the tensioning mechanism positioned superior to and parallel to the waist opening (hear area of 35) and spaced apart from the waist opening by a predetermined distance (Figure 1).
	The device of Meistrell substantially discloses the claimed invention but is lacking a first and second slider mechanism. 

a second slider mechanism (10, 12) with a second slider pull (16), the second slider mechanism having a third stop area and a fourth stop area ,  wherein the second slider mechanism is transitioned from a second closed position to a second open position by moving the second slider pull away from the neckline opening and toward the second arm opening (Figure 2-3). ).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the zipper arrangement taught by Covington Jr. in order to provide improved egress and ingress of the garment (abstract).
The device of Covington Jr. substantially discloses the clamed invention but is silent with respect to the stops recited.  The device of Schaye discloses a first stop (72) aligned with first zipper and a centrally located second stop (edge of 0, Figure 1), a third centrally located on the second zipper (opposite edge of o) and a fourth stop (80).  In combination the stops of Schaye would be in the positions recited by applicant.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the zipper stops taught by Schaye in order to provide complete separation of the slide fastener for ease of donning the garment (Column 3, lines 1-20). 


With respect to claim 12, wherein the pocket comprises at least a first pocket opening (8a) on an exterior aspect of the article of apparel.

With respect to claim 15, wherein when the first slider mechanism is in the first closed position and the second slider mechanism is in the second closed position, the
first slider pull abuts the second slider pull (Figure 3, 16, Covington).

With respect to claim 16, further comprising a first sleeve extending from the first arm opening and a second sleeve extending from the second arm opening (15 Meistrell)
wherein the second stop (end of the zipper, at 13 Covington in combination with the stop of Schaye as discussed above)  of the first slider mechanism is positioned on the first sleeve (Figure 3)and the fourth stop of the second slider mechanism is positioned on the second sleeve (at 13 of Covington, in combination with stop of Schaye as discussed above). 
With respect to claim 17, the device of Meistrell disclose An article of apparel for an upper torso of a wearer, the article of apparel comprising: (11) a torso portion comprising a front aspect and a back aspect that together define at least a neckline opening (at neck), a waist opening (area open around and surrounding the waist), a first arm opening, and a second arm opening (15, 15).
a slider mechanism (13).

portion and affixed thereto, the first tensioning mechanism positioned parallel to
the waist opening (Figure 1) and inferior to the slider mechanism (to a t least a portion of 13); and
a second tensioning mechanism (35)  extending circumferentially around the
torso portion and affixed thereto, the second tensioning mechanism positioned
parallel to the waist opening and inferior to the first tensioning mechanism (Figure 1).
	The device of Meistrell substantially discloses the claimed invention but is lacking a slider mechanism extending horizontally across the front aspect of the torso portion. 
The device of Covington Jr, discloses a slider mechanism (12) extending horizontally across the front aspect of the torso portion from a first end adjacent to the first arm opening to a second end adjacent to the second arm opening (Figure 3), the slider mechanism positioned inferior to and adjacent to the neckline opening (in combination the slider mechanism of Covington Jr. would be positioned inferior and adjacent to the neckline opening) wherein a first state of the slider
mechanism comprises an open position and a second state of the slider mechanism
comprises a closed position (Figures 2-3). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the zipper arrangement taught by Covington Jr. in order to provide improved egress and ingress of the garment (abstract).

With respect to claim 18, wherein the second tensioning mechanism is coincident with the waist opening (Meistrell, 35 Figure 2). 

With respect to claim 20, further comprising a first sleeve extending (15) from the first arm opening and a second sleeve (15) extending from the second arm opening, wherein the first end of the slider mechanism (12, Covington Jr) is positioned on the first sleeve and the second end of the slider mechanism is positioned on the second sleeve (12, Figure 3, Covington Jr.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4- 7 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meistrell et al., Covington Jr. and Schaye as applied above, in further view of Short (US 2016/0073716). The modified device of Meistrell et al. substantially discloses the claimed invention but is lacking the inner opening on the pocket. 

With respect to claim 4, wherein the pocket comprises an outer opening (8a Meistrell) on an exterior aspect of the article of apparel. 

The device of Short discloses, 
an inner opening (112) on an interior aspect of the article of apparel.

With respect to claim 5 , wherein the inner opening is positioned medially with respect to the outer opening, (Figure 1) the inner opening spaced apart from the outer opening by a predetermined distance as measured from a lateral aspect of the article of apparel to a medial aspect of the article of apparel (Figure 1). 

With respect to claim 6, wherein both the inner opening and the outer opening (112, 108) are positioned generally perpendicular to the waist opening of the article of apparel.

With respect to claim 7, wherein the inner opening is positioned at least partially inferior to the outer opening (Figure 3). 

With respect to claim 19, further comprising a pocket (Covington Jr), positioned on the torso portion between the first tensioning mechanism and the second tensioning mechanism,  the pocket having an outer opening on an exterior aspect (108) of the 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the opening taught by in order to provide an improved access to a pocket (para 003).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Meistrell et al., Covington Jr. and Schaye and Short, as applied above, in further view of Miner (US 9,557,139).  The modified device of Meistrell et al. substantially discloses the claimed invention but is lacking a second exterior pocket opening.  The device of Miner discloses
With respect to claim 13, wherein the pocket further comprises a second pocket opening (70)  on the exterior aspect of the article, wherein the first pocket opening is located lateral from the front midline of the article of apparel (Covington Jr) and the second pocket opening is located opposite the first opening and lateral from the front midline of the article of apparel (Figure 5).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the second exterior pocket taught by Miner in order to provide improved concealment of pocket items. 

Allowable Subject Matter
Claim14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732